      Case 2:20-cv-00328-DLR Document 26 Filed 06/25/20 Page 1 of 3




 1   PRERAK SHAH
     Deputy Assistant Attorney General
 2
     Environment & Natural Resources Division
 3   United States Department of Justice
 4   EMMA L. HAMILTON
     (CA Bar No. 325360)
 5
     Trial Attorney
 6   Natural Resources Section
     P.O. Box 7611
 7   Washington, D.C. 20044-7611
 8   Phone: (202) 305-0479
     Fax: (202) 305-0506
 9   emma.hamilton@usdoj.gov
10   ANDREW A. SMITH
11   (NM Bar No. 8341)
     Senior Trial Attorney
12   Natural Resources Section
     c/o United States Attorney’s Office
13
     201 Third Street, N.W., Suite 900
14   P.O. Box 607
     Albuquerque, NM 87103
15   Phone: (505) 224 1468
16   andrew.smith@usdoj.gov

17   Attorneys for Federal Defendants
18                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
19

20   Neighbors of the Mogollon Rim, Inc.,           No. CV-20-00328-PHX-DLR
21         Plaintiff,
22                                                  FEDERAL DEFENDANTS’
     vs.                                            UNOPPOSED MOTION TO
23                                                  EXTEND THE DEADLINE TO
     United States Forest Service and               LODGE THE ADMINISTRATIVE
24
     United States Fish and Wildlife Service,       RECORD
25
           Federal Defendants.
26

                                                1
       Case 2:20-cv-00328-DLR Document 26 Filed 06/25/20 Page 2 of 3




 1          Pursuant to this Court’s May 29, 2020 Scheduling Order, ECF No. 25, Federal
 2   Defendants must lodge the Forest Service’s administrative record with the Court by June
 3   26, 2020. The Forest Service has worked diligently to compile the record, but during a
 4   last-minute quality assurance check discovered that some documents were missing,
 5   requiring the Forest Service to re-check all the documents previously compiled and
 6   reproduce the administrative record. Federal Defendants thus respectfully request that
 7   the Court extend this deadline until July 7, 2020, to ensure that the Forest Service has
 8   adequate time to re-recheck and compile the complete administrative record.
 9   Undersigned counsel for Federal Defendants conferred with Plaintiff’s counsel, and
10   Plaintiff does not oppose this motion.
11          Dated: June 25, 2020               Respectfully submitted,
12
                                               PRERAK SHAH
13                                             Deputy Assistant Attorney General
                                               Environment & Natural Resources Division
14                                             United States Department of Justice
15
                                               /s/ Emma L. Hamilton
16                                             EMMA L. HAMILTON
                                               (CA Bar No. 325360)
17
                                               Trial Attorney
18                                             Natural Resources Section
                                               P.O. Box 7611
19                                             Washington, D.C. 20044-7611
20                                             Phone: (202) 305-0479
                                               Fax: (202) 305-0506
21                                             emma.hamilton@usdoj.gov
22
                                               ANDREW A. SMITH
23                                             (NM Bar No. 8341)
                                               Senior Trial Attorney
24                                             Natural Resources Section
25                                             c/o United States Attorney’s Office
                                               201 Third Street, N.W., Suite 900
26                                             P.O. Box 607
                                                  2
     Case 2:20-cv-00328-DLR Document 26 Filed 06/25/20 Page 3 of 3




                                      Albuquerque, NM 87103
 1
                                      Phone: (505) 224 1468
 2                                    andrew.smith@usdoj.gov
 3                                    Attorneys for Federal Defendants
 4

 5

 6

 7
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                        3
